United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2043
                                   ___________

Larry Gene Critel,                     *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * District of Nebraska.
Lyle J. Koenig; David L. Piester;      *
Richard G. Kopf; Pasco M. Bowman;      * [UNPUBLISHED]
Diana E. Murphy; George G. Fagg,       *
                                       *
            Appellees.                 *
                                  ___________

                          Submitted: May 22, 1998
                              Filed: June 2, 1998
                                  ___________

Before McMILLIAN, BEAM, and HANSEN, Circuit Judges.
                            ___________

PER CURIAM.

       Larry Gene Critel appeals the district court’s1 order granting defendants’
separate motions to dismiss his complaint. After carefully reviewing the record, we
conclude the district court did not commit error. Accordingly, we affirm the judgment
of the district court. See 8th Cir. R. 47A(a).



      1
      The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-